WIS                                                                           J^c,
    To whom it may concern,                                                            10/19/2015

    Im writing this letter requesting a extension Regarding Luis Franco DOB: 06/07/1978 his deadline was
    today 10/19/2015. We are still in the process of paying our lawyer to have him write out the letter to go
    to a higher court for appeal please give us more time a extension to get everything resolved right now I
    am the only one working and we are giving little by little to our lawyer to proceed this case please if we
    can have an extension this would be greatly appreciated. Thank you for all you help.

    n^i\ f^e/klo ou.T3-Ooqoi*-0^                                       attorneymichaelgross
    r Oh Ute*' 1HU *^M '                      _.                       LUIS FRANCO DOB: 06/07/1978

                                             a
     "IV j&- ^ t^y&t&r

      j^WW for^nW^^^1^



                           FILED IN                                     RECEIVED IN
                COURT OF CRIMINAL APPEALS                             ©OUHTOFCRIMINAL APPEAL!
                      OCT 23 2015                                          0CT 232ri
                     Abel Acosta, Clerk




V